          Case 1:21-cr-00269-CM Document 8 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X


 UNITED STATES OF AMERICA                                 INDICTMENT

               -   V.                                     21 Cr .

 MALIK SANCHEZ ,
      a/k/a " Smooth Sanchez ,"

               Defendant .                                    CRIM
                                                  X


                                          COUNT ONE

                             (False Information and Hoaxes}

        The Grand Jury charges :

              1.        On   or   about   February     13 ,   2021 ,   in    the   Southern

District of New York and elsewhere , MALIK SANCHEZ , a/k/a " Smooth

Sanchez ," the defendant , knowingly engaged and attempted to engage

in conduct with intent to convey false and misleading information

under     circumstances           where   such   information        may     reasonably    be

believed and where such information indicated that an activity had

taken ,   was taking ,         or would take place that would constitute a

violation of Title 18 ,              United States Code ,        Sections 8 4 4 ( i)     and

2332a (a) ,   to wit ,        SANCHEZ conveyed a hoax threat to detonate a

bomb in the vicinity of a restaurant in Manhattan .

    (Title 18 , United States Code , Sections 1038(a) (1) and 2.)




                                                  United            es Attorney
Case 1:21-cr-00269-CM Document 8 Filed 04/22/21 Page 2 of 2




         Form No . USA- 33s - 274   (Ed . 9- 25 - 58)




            UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK


              UNITED STATES OF AMERICA

                            v.

                    MALIK SANCHEZ,
               a/k/a "Smooth Sanchez,"

                                           Defendant.


                       INDICTMENT

                         21 Cr .

           (Title 18 , United States Code ,
             Sections 1038 (a) (1) and 2)

                    AUDREY STRAUSS
            ~ d States Attorney



              ~
